DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse Species 1A (encompassing claims 5, 6 and 8. In addition, claims 1-4 and 9-12 will be examined.) in the reply filed on 02/09/2022 is acknowledged.
Claims 7 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the first conduit”, “the second conduit”, and “the connector assembly” in lines 3-4. There is insufficient antecedent basis for these limitations in the claim. It appears that the intended meaning may be “the at least one first conduit”, “the at least one second conduit”, and “the at least one connector assembly”, and this meaning will be used for purposes of examination.  

Claim 2 recites the limitations “the first conduit” and “the second conduit” in line 2. There is insufficient antecedent basis for these limitations in the claim. It appears that the intended meaning may be “the at least one first conduit” and “the at least one second conduit”, and this meaning will be used for purposes of examination.  

Claim 12 depends from itself. It appears that the intended meaning may be for claim 12 to depend from claim 9, and this meaning will be used for purposes of examination. 

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,585,290 to Walker (hereinafter “Walker”).
Regarding claim 1, Walker teaches a method for using, inspecting and/or replacing an orifice plate of an orifice fitting for use in pipes such as gas flow lines (column 1, lines 1-8 and column 5, lines 38-62). Walker teaches that the gas flow system comprises a first conduit (figure 1, #1), a second conduit (figure 1, #2), and a connector assembly connecting the first conduit to the second conduit (see figure 1), wherein the connector assembly includes an orifice plate (figure 1, #39), a connector (figure 1, #16) and a connector ring (figure 1, #26 and 47), the connector comprising at least one wall including a ridge defining a receptacle and a connector slot (figure 1, #35) within the receptacle (column3, lines 12-32), and the connector ring (figure 1, #26 and 47) defines a ring slot (see figure 1, #33) and a covering portion (figure 1, #47). Walker teaches the steps of inserting the orifice plate (figure 1, #39) through the connector slot and the ring slot into the receptacle (column 3, lines 43-56), and aligning the covering portion (figure 1, #47) with the connector slot (see figure 1) (column 3, line 70 to column 4, line 9).
Walker does not teach that the method is for retrofitting an environmental control system of an aircraft, wherein the environmental control system includes at least one first conduit, at least one second conduit, and at least one connector assembly connecting the at least one first conduit to the at least one second conduit, the at least one connector assembly including a connector, a connector ring, and an orifice plate, the connector including at least one wall including a ridge defining a receptacle and a connector slot defined within the receptacle, and the connector ring defining a ring slot and a covering portion.
However, when faced with the need for retrofitting an environmental control system of an aircraft, wherein the environmental control system includes at least one first conduit, at least one second conduit, and at least one connector assembly connecting the at least one first conduit to the at least one second conduit, the at least one connector assembly including a connector, a connector ring, and an orifice plate, the connector including at least one wall including a ridge defining a receptacle and a connector slot defined within the receptacle, and the connector ring defining a ring slot and a covering portion, the skilled artisan would have found it obvious to perform the method disclosed by Walker with a reasonable expectation of success, since Walker teaches a method for using, inspecting and/or replacing an orifice plate of an orifice fitting for use in pipes such as gas flow lines (column 1, lines 1-8 and column 5, lines 38-62).

Regarding claim 2, Walker teaches that the first conduit (figure 1, #1) and second conduit (figure 1, #2) (sections of the flowline) are removably connected to the connector assembly through flanges (see figure 1, #7 and 8) and fastening devices (figure 1, #9).
However, Walker does not teach the step of replacing at least one of the first conduit (figure 1, #1) and second conduit (figure 1, #2).
However, it would have been obvious to one of ordinary skill in the art to replace at least one of the sections of the flow line (the first conduit (figure 1, #1) or second conduit (figure 1, #2)) after a period of time, in order to prevent leaks or damages of the sections of the flowline.

Regarding claim 3, Walker further teaches the steps of aligning the connector slot (figure 1, #35) with the ring slot (see figure 1, #33) (see figure 1), and removing a first orifice plate through the connector slot (figure 1, #35) with the ring slot (column 5, lines 52-65).

Regarding claim 4, Walker further teaches that the orifice plate can be changed or inspected as the occasion requires, and that a second suitable plate can be placed in the connector slot (figure 1, #35) (column 5, lines 62-65) (reads on “designing a second orifice plate”).

Regarding claim 9, Walker teaches a method for using, inspecting and/or replacing an orifice plate of an orifice fitting for use in pipes such as gas flow lines (column 1, lines 1-8 and column 5, lines 38-62). Walker teaches that the gas flow system comprises a first conduit (figure 1, #1), a second conduit (figure 1, #2), and a connector assembly connecting the first conduit to the second conduit (see figure 1), wherein the connector assembly includes an orifice plate (figure 1, #39), a connector (figure 1, #16) and a connector ring (figure 1, #26 and 47), the connector comprising at least one wall including a ridge defining a receptacle and a connector slot (figure 1, #35) within the receptacle (column 3, lines 12-32), and the connector ring (figure 1, #26 and 47) defines a ring slot (see figure 1, #33) and a covering portion (figure 1, #47). Walker teaches the steps of aligning the connector slot (figure 1, #35) with the ring slot (see figure 1, #33) (see figure 1), removing a first orifice plate through the connector slot (figure 1, #35) with the ring slot (column 5, lines 52-65), inserting a second orifice plate through the connector slot and the ring slot into the receptacle (column 5, lines 62-65), and aligning the covering portion with the connector slot (column 5, lines 65-68).
Walker does not teach that the method is for replacing a first orifice plate in an environmental control system of an aircraft, wherein the environmental control system includes a first conduit, a second conduit, and a connector assembly connecting the first conduit to the second conduit, the connector assembly including a connector, a connector ring, and an orifice plate, the connector including at least one wall including a ridge defining a receptacle and a connector slot defined within the receptacle, and the connector ring defining a ring slot and a covering portion.
However, when faced with the need for replacing a first orifice plate in an environmental control system of an aircraft, wherein the environmental control system includes a first conduit, a second conduit, and a connector assembly connecting the first conduit to the second conduit, the connector assembly including a connector, a connector ring, and an orifice plate, the connector including at least one wall including a ridge defining a receptacle and a connector slot defined within the receptacle, and the connector ring defining a ring slot and a covering portion, the skilled artisan would have found it obvious to perform the method disclosed by Walker with a reasonable expectation of success, since Walker teaches a method for using, inspecting and/or replacing an orifice plate of an orifice fitting for use in pipes such as gas flow lines (column 1, lines 1-8 and column 5, lines 38-62).

Regarding claim 10, Walker further teaches the step of inspecting the first orifice plate (column 5, lines 62-65).

Regarding claim 11, Walker further teaches the step of determining if the first orifice plate should be replaced (column 5, lines 62-65).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,585,290 to Walker (hereinafter “Walker”) in view of US 4,792,363 to Franklin, Jr. et al. (hereinafter “Franklin”).
Regarding claims 5 and 6, Walker teaches a method for using, inspecting and/or replacing an orifice plate of an orifice fitting for use in pipes such as gas flow lines (column 1, lines 1-8 and column 5, lines 38-62). Walker teaches that the gas flow system comprises a first conduit (figure 1, #1), a second conduit (figure 1, #2), and a connector assembly connecting the first conduit to the second conduit (see figure 1), wherein the connector assembly includes an orifice plate (figure 1, #39), a connector (figure 1, #16) and a connector ring (figure 1, #26 and 47), the connector comprising at least one wall including a ridge defining a receptacle and a connector slot (figure 1, #35) within the receptacle (column 3, lines 12-32), and the connector ring (figure 1, #26 and 47) defines a ring slot (see figure 1, #33) and a covering portion (figure 1, #47). Walker teaches the steps of aligning the connector slot (figure 1, #35) with the ring slot (see figure 1, #33) (see figure 1), removing the orifice plate through the connector slot (figure 1, #35) with the ring slot (column 5, lines 52-65), inserting a second orifice plate through the connector slot and the ring slot into the receptacle (column 5, lines 62-65), and aligning the covering portion with the connector slot (column 5, lines 65-68).
Walker does not teach the step of vacuuming at least one of the first conduit and the second conduit.  
However, it was known in the art to clean airflow conduits by vacuuming the conduits to remove dust from the conduits. For example, Franklin teaches a method for cleaning ventilation ducts comprising the step of vacuuming the conduits for the purpose of removing dust from the conduits (column 4, lines 41-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Walker with the step of vacuuming at least one of the first conduit and the second conduit, for the purpose of removing dust or debris from the conduits.
Walker does not teach that the method is for cleaning an environmental control system of an aircraft, wherein the environmental control system includes a first conduit, a second conduit, and a connector assembly connecting the first conduit to the second conduit, the connector assembly including a connector, a connector ring, and an orifice plate, the connector including at least one wall including a ridge defining a receptacle and a connector slot defined within the receptacle, and the connector ring defining a ring slot and a covering portion.
However, when faced with the need for cleaning an environmental control system of an aircraft, wherein the environmental control system includes a first conduit, a second conduit, and a connector assembly connecting the first conduit to the second conduit, the connector assembly including a connector, a connector ring, and an orifice plate, the connector including at least one wall including a ridge defining a receptacle and a connector slot defined within the receptacle, and the connector ring defining a ring slot and a covering portion, the skilled artisan would have found it obvious to perform the method disclosed by Walker/Franklin with a reasonable expectation of success, since Walker teaches a method for inspecting and/or replacing an orifice plate of an orifice fitting for use in pipes such as gas flow lines (column 1, lines 1-8 and column 5, lines 38-62 of Walker), and Franklin teaches that it was known in the art to vacuum air flow conduits for the purpose of removing dislodged dust from the conduits (column 4, lines 41-50 of Franklin).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,585,290 to Walker (hereinafter “Walker”) in view of US 7,051,765 to Kelly et al. (hereinafter “Kelly”).

Regarding claim 12, Walker further teaches that the orifice plate can be changed or inspected as the occasion requires, and that a second suitable plate can be placed in the connector slot (figure 1, #35) (column 5, lines 62-65) (reads on “designing a second orifice plate”).
Walker does not teach that the step of designing the second orifice plate is based on a performance of the first orifice plate.
However, it was known in the art to redesign orifice plates for improved performance. For example, Kelly teaches a method of designing an orifice plate that provides several advantages over previous orifice plates which include improved repeatability and reduction of pressure loss (column 1, lines 57 to column 2, line 22, and column 3, lines 57-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Walker, with the step of designing the second orifice plate based on a performance of the first orifice plate, since Kelly teaches that it was known in the art to redesign orifice plates for improved performance (column 1, lines 57 to column 2, line 22, and column 3, lines 57-66).


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 2,585,290 to Walker, which teaches ta method for using, inspecting and/or replacing an orifice plate of an orifice fitting for use in pipes such as gas flow lines (column 1, lines 1-8 and column 5, lines 38-62). Walker teaches that the gas flow system comprises a first conduit (figure 1, #1), a second conduit (figure 1, #2), and a connector assembly connecting the first conduit to the second conduit (see figure 1), wherein the connector assembly includes an orifice plate (figure 1, #39), a connector (figure 1, #16) and a connector ring (figure 1, #26 and 47), the connector comprising at least one wall including a ridge defining a receptacle and a connector slot (figure 1, #35) within the receptacle (column 3, lines 12-32), and the connector ring (figure 1, #26 and 47) defining a ring slot (see figure 1, #33) and a covering portion (figure 1, #47), and the steps of aligning the connector slot (figure 1, #35) with the ring slot (see figure 1, #33) (see figure 1), removing the orifice plate through the connector slot (figure 1, #35) with the ring slot (column 5, lines 52-65), inserting a second orifice plate through the connector slot and the ring slot into the receptacle (column 5, lines 62-65), and aligning the covering portion with the connector slot (column 5, lines 65-68), and US 4,792,363 to Franklin, Jr. et al., which teaches a method for cleaning ventilation ducts comprising the step of vacuuming the conduits for the purpose of removing dust from the conduits (column 4, lines 41-50).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of aligning the connector slot with the ring slot comprises rotating the connector ring, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Related Reference
US 2008/0018103 to Laib, teaches the use of a quick-change restrictor assembly that allows rebalancing of flow-pressure within a duct system, wherein the system comprises a removable restrictor plate, a branch circuit and a means for retaining the restrictor plate to the branch (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/           Examiner, Art Unit 1714  

/ERIC W GOLIGHTLY/           Primary Examiner, Art Unit 1714